Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 20 calling for a method of intermixing test pins capable of different DUT frequency response capabilities comprising the steps of: forming a bridge member in an insert aperture includes, said bridge member spanning at least two boundary walls and wherein s second portion is formed including a channel generally orthogonal to the front and rear edges, said channel being formed to channel to receive said bridge member for retaining an insert block in the wherein said insert block includes a front and rear edge and a lip on both front and rear edges, as further defined. 
The following is an examiner’s statement of reasons for allowance: Arguments found at page 5, Remarks dated 04/14/2022 are persuasive for placing claim 16 in a condition for allowance.
The following is an examiner’s statement of reasons for allowance: the Examiner reviewed the Johnson et al. reference with respect to claim 15. Arguments found at page 5, Remarks dated 04/14/2022 are persuasive for placing claim 15 and dependent claims 17-18 in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Lasky on 06/02/2022.
The application has been amended as follows: 
In claims:
At last line of claim 16, replace the phrase “may not” with --cannot--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 3, 2022